Citation Nr: 1450744	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  10-15 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), including on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1974 to September 1976.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, in support of his claim, the Veteran and his wife testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, i.e., at a Travel Board hearing.  A transcript of the hearing has been associated with his claims file, so is of record.

This claim requires further development before being decided on appeal, so the Board is remanding it to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding - rather than immediately deciding - this claim, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

During his April 2014 hearing, the Veteran and his wife testified he is unable to stand for a long time, falls "a lot of times," cannot use his right arm, is unable to stand after sitting for just ten minutes, and has headaches.  He contends these impairments are due to his service-connected disabilities and prevent him from working, therefore entitle him to a TDIU.


Total disability is considered to exist when there is any impairment in mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  Individual unemployability must be determined without regard to any non-service connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

If a Veteran does not meet these threshold minimum percentage standards set forth in 38 C.F.R. § 4.16(a), he still may be entitled to a TDIU on an extra-schedular basis, provided he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).  See also 38 C.F.R. § 3.321(b)(1) and Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must assess whether there are circumstances in this Veteran's case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Van Hoose, supra; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

In this particular case at hand, the Veteran's service-connected disabilities are:  residuals of a fractured right fibula, which was assigned a 20 percent evaluation as of April 28, 1990, and a 30 percent evaluation since July 6, 2007; left knee pain secondary to the fractured right fibula, which was assigned a 10 percent evaluation as of July 28, 2005; right knee pain secondary to the fractured right fibula, which was assigned a 10 percent rating as of July 28, 2005; sinusitis, which was assigned a noncompensable (so 0 percent) evaluation as of April 28, 1990, and a 10 percent rating as of July 28, 2005; and right leg superficial peroneal nerve injury, which was assigned a noncompensable rating as of April 28, 1990.  Considering the bilateral factor, he has had a combined 50 percent evaluation effectively since July 28, 2005.  See 38 C.F.R. § 4.25 (VA's combined ratings table).  So he does not have sufficient ratings, at least as the moment, to satisfy the threshold minimum requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU, even when accepting that these disabilities stem from common etiology or single accident and, therefore, may be considered as one collective disability for the purpose of making this threshold preliminary determination.  But, as mentioned, he can still show his entitlement to this benefit by establishing his unemployability on account of these disabilities under the alternative special provisions of § 4.16(b).  See also 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996), Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

According to 38 C.F.R. § 4.16(b), the rating agency should refer to the Director of Compensation and Pension (C&P) Service or other appropriate authority for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  His service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on this issue must be addressed.  38 C.F.R. § 4.16(b).

There has not been any medical opinion, however, sufficiently assessing the severity of the Veteran's service-connected disabilities in relation to his employability.  And as the Court pointed out in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

But having said that, for a Veteran to prevail on a claim for a TDIU on an extra-schedular basis, the record must reflect some factor that takes his case outside the norm.  The sole fact that he is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran most recently had a VA examination in June 2010 to address the question of his employability.  However, at that time, the examiner noted that it was hard to determine exactly what the Veteran's walking distance ability was or his capability for employment, as he had such other overwhelming, non-service-connected disabilities, including diabetes mellitus and lumbar and cervical spine stenosis.  The examiner stated that he could not provide an opinion without resorting to mere speculation, but that more than likely the Veteran's ankle disability would preclude him from active employment but certainly not sedate employment.

The Veteran also submitted a letter dated in April 2014 from his private physician, noting that, due to the Veteran's multiple medical conditions, he is unable to work.  This commenting physician listed the Veteran's medical conditions, which included primarily non-service connected chronic low back and neck pain, diabetes mellitus, peripheral vascular disease, ataxia, hypertension, chronic kidney disease, and benign prostatic hypertrophy.

In light of the amount of time since the last VA examination in June 2010, the Veteran's testimony in the years since of seemingly worsening symptoms affecting his employability (even if only considering his service-connected disabilities), and the lack of an opinion regarding whether he is unemployable on account of these service connected disabilities, alone, the Board finds that another VA medical examination and opinion are needed on this determinative issue.

If the examiner concludes the Veteran is unemployable because of his service-connected disabilities, and if he still does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a), the claim must be referred to the Director of the C&P Service for consideration of whether a TDIU alternatively is warranted under the special provisions of 38 C.F.R. § 4.16(b).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Schedule all necessary VA compensation examinations reassessing the severity of the Veteran's service-connected disabilities, including especially the functional impairment caused solely by these service-connected disabilities on the Veteran's capacity to obtain and maintain employment (physical or sedentary) that is substantially gainful versus just marginal in comparison when considering his level of education, prior work experience and training, etc.  His service-connected disabilities are residuals of a right distal fibula fracture, left and right knee pain secondary to the fractured fibula, right maxillary sinusitis, and right leg superficial peroneal nerve injury.

The examiners are reminded that the Veteran's age and nonservice-connected disabilities may not factor into this determination.

To facilitate making this important determination, the examiners must be provided the claims file, including a complete copy of this remand, and given opportunity to review the Veteran's medical and occupational histories.


The examiners must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

If, as the prior VA compensation examiner concluded, one would have to resort to mere speculation in determining whether there is unemployability owing only to the service-connected disabilities (or, instead, only when additionally considering disabilities that are not service connected), then there also needs to be sufficient explanation as to why a more definitive response is not possible or feasible.  In other words, merely saying he/she cannot respond will not suffice.

2.  Then readjudicate this TDIU claim in light of this opinion and all other additional evidence submitted or otherwise obtained, considering both 38 C.F.R. § 4.16(a) and, if warranted, subpart (b).  If extra-schedular consideration is warranted, refer this case to the Director of the C&P Service or designee for this special consideration.

3.  If this TDIU claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



